PER CURIAM
Defendant was charged with failure to perform the duties of a driver under ORS 811.700(1)(c).1 He démurred to the complaint. The trial court allowed the demurrer “on the ground that ORS 811.700(1) (c) is unconstitutionally vague.” The state appeals from the judgment on the demurrer, pursuant to ORS 135.660.
The statute is not unconstitutionally vague. The requirement that a person take “reasonable steps” to notify the person in charge of damaged property of the fact that it has been damaged articulates what is required sufficiently. It is left to the finder of fact to determine only whether the steps taken to provide the information to the owner or person in charge met that standard. See State v. Wojohn, 204 Or 84, 282 P2d 675 (1955); see also State v. Sarriugarte, 66 Or App 406, 674 P2d 82 (1984).
Reversed and remanded.

 ORS 811.700(l)(c) provides:
“(1) A person commits the offense of failure to perform the duties of a driver when property is damaged if the person is the driver of any vehicle and the person does not perform duties required under any of the following:
«* * * * *
“(c) If the person is the driver of any vehicle involved in an accident resulting only in damage to fixtures or property legally upon or adjacent to a highway, the person shall do all of the following:
“(A) Take reasonable steps to notify the owner or person in charge of the property of such fact and of the driver’s name and address and of the registration number of the vehicle the driver is driving.
“(B) Upon request and if available, exhibit any document issued as official evidence of a grant of driving privileges to the driver.”